Citation Nr: 0832295	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
feet.

2.  Entitlement to service connection for bilateral 
chondromalacia patella (knee disorder).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to May 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran's claims file is now under 
the jurisdiction of the RO in Montgomery, Alabama.  The Board 
remanded the appeal for a VA examination in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's service medical records include a record 
demonstrating that the veteran reported bilateral knee pain 
and was diagnosed as having bilateral chondromalacia.  
Another service medical record dated in October 1975 reflects 
treatment for athlete's foot.  The veteran has reported that 
he continues to suffer from both of these disorders.  
Although a service medical board indicated that the 
chondromalacia existed prior to service, the Board notes that 
the veteran is presumed to have been in sound condition on 
entrance into service as his entrance examination of the 
knees was normal.  

The Board finds that additional development of evidence is 
required.  In a statement summarizing his medical treatment 
and listing his medical providers, the veteran refers 
multiple times to Social Security Administration (SSA) 
records and examinations.  It does not appear that any of the 
veteran's records from SSA are associated with the claims 
file.  These should be obtained.

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is documentation in 
service of the presence of chondromalacia and foot fungus, 
and statements from the veteran indicating continuity of 
symptomatology between the symptoms in service and the 
current problems.  In October 2007, the Board remanded this 
appeal for a VA examination to determine the nature and 
etiology of the veteran's current chondromalacia and foot 
fungus.  The veteran failed to report for the examination.  
In June 2008, the veteran's daughter-in-law advised VA that 
the veteran was willing to attend the examination; however, 
he was bedridden by various serious illnesses.  The daughter-
in-law stated that the veteran would report to an examination 
if medical transportation was provided.  Given that the 
veteran had good cause for missing the examination, the Board 
finds that an additional attempt to obtain a medical opinion 
should be made.

First, the veteran should be advised as to any service 
organizations or other entities which could provide him 
medical transportation.  If the veteran indicates that he is 
able to obtain appropriate transportation, then an 
examination should be scheduled at a time convenient for the 
veteran.

Second, if the veteran is unable to arrange transportation, 
he should be advised that he must submit medical evidence of 
any current treatment for the claimed foot and knee 
disorders.  If the veteran is able to provide such evidence, 
then VA should request an opinion without an examination from 
a VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SSA disability 
benefits records.  Evidence of attempts 
to obtain these records should be 
associated with the claims file.

2.  Advise the veteran as to any known 
service organizations or other entities 
which could provide transportation to a 
VA examination.

3.  If the veteran indicates that he is 
able to obtain appropriate 
transportation, then an examination 
should be scheduled at a time 
convenient for the veteran, given his 
transportation situation.  Pertinent 
documents should be reviewed by the 
examiner.  The examiner should conduct 
a complete history and physical.  The 
examiner should state whether it is at 
least as likely as not that any current 
foot or knee disability is related to 
the symptoms noted in service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

4.  If the veteran is unable to arrange 
transportation and attend an 
examination, he should be advised that 
he must submit medical evidence of 
current treatment for the claimed foot 
and knee disorders.  Advise the veteran 
that VA will only obtain a medical 
opinion if such evidence is provided.

5.  If the veteran is able to provide 
such evidence, then VA should request 
an opinion from a VA examiner.  The 
examiner should review the record, 
including evidence provided by the 
veteran, and render an opinion as to 
whether it is at least as likely as not 
that any current foot or knee disorders 
are related to service or have been 
continuous since service.

6.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 3 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

